



COURT OF APPEAL FOR ONTARIO

CITATION: Arora v. Whirlpool Canada LP, 2013 ONCA 657

DATE:
20131031

DOCKET: C56224 & C56006

Hoy A.C.J.O., Feldman and Simmons JJ.A.

BETWEEN

Vijay Arora, Stacey Jacobs and Kathleen Oliver

Plaintiffs (Appellants)

and

Whirlpool Canada LP and Whirlpool Corporation

Defendants (Respondents)

Harvin D. Pitch and Adam Brunswick, for the appellants

S. Gordon McKee, Timothy Buckley and Cheryl M. Woodin,
    for the respondents

Heard: July 2, 2013

On appeal from the orders of Justice Paul M. Perell of
    the Superior Court of Justice dated August 16, 2012, with reasons reported at
    2012 ONSC 4642, 94 C.C.L.T. (3d) 215 and October 11, 2012.

Hoy A.C.J.O.:

[1]

The appellants sought to certify a class action against Whirlpool Canada
    LP and Whirlpool Corporation (Whirlpool), alleging that their front-loading
    washing machines were poorly designed and prone to developing an unpleasant
    smell. They claimed damages for breach of express and implied warranty, breach
    of the
Competition Act
, R.S.C. 1985, c. C-34, negligence, and waiver
    of tort. The motion judge refused certification, concluding that none of the
    claims disclosed a cause of action. These appeals arise from that decision.

A.

OVERVIEW

[2]

In 2001, Whirlpool began manufacturing front-loading clothes washing
    machines. Before this, Whirlpool had only manufactured the top-loading washing
    machines conventionally used in North America. The front-loading machines had
    significant advantages: they were more energy- and water-efficient and gentler
    on clothing than top-loading machines. However, they did not self-clean as well
    as top-loading machines.

[3]

By September 2003, Whirlpool began receiving some complaints about
    odour, mould or mildew.


[4]

Whirlpool undertook efforts to improve its design: between 2001 and
    2008, it manufactured 14 successive models of its front-loading machines,
    incorporating various features intended to improve the machines ability to
    self-clean. While from the outset, Whirlpools User and Care Guides recommended
    the use of high efficiency (HE) detergents and provided cleaning instructions
    for the washer door, it modified its User and Care Guides to emphasize that
    only HE detergents should be used, to direct owners to clean the inside of the
    machines on a periodic basis, and to provide troubleshooting tips for odour
    problems. In September of 2007, it also began selling a cleaner in tablet form,
    called Affresh, to be used in the cleaning cycle to alleviate washer residue
    and odour.

[5]

In 2010, the appellants, Vijay Arora, Stacey Jacobs and Kathleen Oliver,
    launched this proposed class action on behalf of a class comprised of persons
    in Canada (other than Quebec) who own or previously owned a 2001 through 2008 model
    of a Whirlpool front-loading washing machine. They elected to sue Whirlpool,
    and not the retailers from which they purchased the machines.
[1]
They allege that all these models suffer from common design defects that fail
    to prevent or adequately eliminate a buildup inside the machine of soap,
    softener, dirt and debris and to provide air circulation to allow the interior
    surfaces of the machine to dry once a wash has ended. This in turn is alleged
    to have resulted in the growth of mould, mildew, fungi and bacteria  referred
    to in the litigation as biofilm  and a musty or mouldy smell being imparted
    on clothes washed in the machine, the machine itself, and in the laundry room.

[6]

The appellants do not allege that the front-loading machines are
    dangerous or allege injury to their health.
[2]
The appellants pleaded that they have incurred repair costs, but pleaded no
    particulars. Two of the three appellants pleaded their clothing was damaged by
    the smell imparted on them and that they incurred out-of-pocket expenses as a
    result, but pleaded no particulars and do not claim the expenses allegedly
    incurred or damaged clothing as a head of damages. While none of the appellants
    pleaded that he or she purchased Affresh, there was evidence that one of the
    appellants (Ms. Jacobs) did so, and the appellants also claim the cost of
    Affresh or similar cleaning tablets.

[7]

It is conceded both that not all class members have sustained damage to
    their clothing, and that repair costs would be an individual issue.

[8]

The heart of the appellants claim, therefore, is that the machines
    purchased were shoddy goods that were not worth their purchase price. They seek
    what they style as damages for the overpayment  a form of rebate, or
    diminution in value.

[9]

The appellants advanced several claims: breach of express warranty;
    breach of implied warranty; breach of s. 52 of the
Competition Act
;
    negligence; and waiver of tort. Jurisprudentially, the most significant of
    their claims is in negligence for pure economic loss for negligent design against
    a manufacturer of a non-dangerous consumer product.

[10]

On
    the motion for certification, the motion judge concluded that the pleadings did
    not disclose a cause of action. Moreover, he concluded that if he were wrong in
    determining that the appellants claim in negligence was not tenable, a class
    action was in any event not the preferable procedure for the resolution of
    their negligence claim. In two orders, the motion judge dismissed the
    certification motion and dismissed the appellants action against Whirlpool.
[3]


[11]

On
    appeal, the appellants argue that the motion judge erred in concluding that the
    pleadings did not disclose a cause of action and that a class proceeding was
    not the preferable procedure for resolution of the negligence claim. I conclude
    that the motion judge did not err in determining that the pleadings do not
    disclose a cause of action, and would accordingly dismiss these appeals without
    the need to address the appellants arguments on the issue of preferable
    procedure.

[12]

Below,
    I address each of the pleaded claims in turn. However, I first briefly set out
    the approach that must be taken in determining whether the pleadings disclose a
    cause of action.

B.

NO REASONABLE PROSPECT OF SUCCESS

[13]

A
    proceeding will not be certified as a class proceeding if the pleadings do not
    disclose a cause of action: see s. 5(1)(a) of the
Class Proceedings Act
,
    1992
, S.O. 1992, c. 6.

[14]

Certification
    is to be denied on the basis that the requirement of s. 5(1)(a) is not met only
    if, assuming the facts pleaded are true, it is plain and obvious that the
    pleading discloses no reasonable cause of action, meaning that the plaintiff
    has no reasonable prospect of success:
Taylor v. Canada (Attorney General)
,
    2012 ONCA 479, 111 O.R. (3d) 161, at para. 22, citing
Hunt v. Carey
, [1990] 2 S.C.R. 959
,
at p.
    980;
R. v. Imperial Tobacco Canada Ltd.
, 2011 SCC 42, [2011] 3 S.C.R.
    45, at paras. 17-19;
Wellington v. Ontario
, 2011 ONCA 274, 105 O.R.
    (3d) 81, at para. 14, leave to appeal refused, [2011] S.C.C.A. No. 258.

[15]

In
Imperial Tobacco
, at paras. 19-21 and 25, McLachlin C.J. explained the
    delicate balance to be applied in determining if a claim has no reasonable
    chance of success:

The power to strike out claims that have no reasonable prospect
    of success is a valuable housekeeping measure essential to effective and fair
    litigation. It unclutters the proceedings, weeding out the hopeless claims and
    ensuring that those that have some chance of success go on to trial.

This promotes two goods  efficiency in the conduct of the
    litigation and correct results.



Valuable as it is, the motion to strike is a tool that must be
    used with care. The law is not static and unchanging. Actions that yesterday
    were deemed hopeless may tomorrow succeed. The approach must be generous and
    err on the side of permitting a novel but arguable claim to proceed to trial.



The judge on a motion to strike asks if the claim has any
    reasonable prospect of success. In the world of abstract speculation, there is
    a mathematical chance that any number of things might happen. That is not what
    the test on a motion to strike seeks to determine. Rather, it operates on the
    assumption that the claim will proceed through the court system in the usual
    way  in an adversarial system where judges are under a duty to apply the law as
    set out in (and as it may develop from) statutes and precedent. The question is
    whether, considered
in the context of the law and litigation process
,
    the claim has no reasonable chance of succeeding. [Emphasis in original.]

[16]

I
    keep this in mind in considering each of the claims pleaded by the appellants.

C.

BREACH OF EXPRESS WARRANTY

[17]

Whirlpool
    provided three different forms of warranty during the period 2001-2008. Each
    warranty was limited to one year from the date of purchase and applicable only
    if the washer was operated and maintained according to instructions attached to
    or furnished with the product.

[18]

The
    first, in effect from 2001-2006, provided that Whirlpool Corporation will pay
    for FSP replacement parts and repair labor costs to correct defects in materials
    or workmanship.

[19]

The
    second, in effect from 2006-2008, similarly provided that Whirlpool will pay
    for Factory Specified Parts and repair labor to correct defects in materials or
    workmanship. In addition, that warranty went on to provide that the Customers
    sole and exclusive remedy under this limited warranty shall be product repair
    as provided herein, and that Whirlpool was not liable for incidental or
    consequential damages.

[20]

The
    third warranty, in effect from 2007-2008, is the same in all respects material
    to a consideration of the appellants express warranty claim as the second
    warranty.

[21]

At
    para. 181 of his reasons, the motion judge wrote:

The Plaintiffs do not sue to correct defects in materials or
    workmanship. They sue because they allege that the Whirlpool machines have a
    defective design. As a matter of contract interpretation, it is plain and
    obvious to me that their claim is not covered by the express warranty, that
    their claim is exculpated by the disclaimer language in the warranty, and there
    is no overriding public policy reasons (as there might be for a dangerous
    product) for not enforcing the express terms of the Whirlpool warranty.

[22]

The
    appellants do not argue that the motion judge erred in considering the wording
    of the express warranties that they pleaded Whirlpool breached in determining
    whether they had a tenable claim for breach of express warranty. They argue
    that it is not plain and obvious that their claims are not covered by the
    express warranties, and that the interpretation of the express warranties
    should be conducted at trial, on a full record.

[23]

I
    do not agree. In my view, the motion judge correctly concluded that it is plain
    and obvious that the express warranties provided by Whirlpool do not cover the
    claims advanced by the appellants. As the motion judge noted, the appellants
    did not sue to correct defects in materials or workmanship. They sued alleging
    defective design.

[24]

The
    appellants also argue that the motion judge failed to consider that the
    warranties are analogous to contracts of adhesion, and to apply the principle
    of
contra preferentum
. This is indeed a situation in which the
    principle of
contra

preferentum
, i.e., any ambiguity
    should be decided against the party that drafted the contract, would apply.
    However, this principle cannot assist the appellants, because there is no
    ambiguity in the language of the warranty. See e.g.
Canadian National
    Railway Co. v. Royal and Sun Alliance Insurance Co. of Canada
, 2008 SCC
    66, [2008] 3 S.C.R. 453, at para. 33;
Maher v. Great Atlantic & Pacific
    Co. of Canada
, 2010 ONCA 415, 266 O.A.C. 173, at para. 51. I also note
    that two of the appellants pleaded that their machines were purchased in 2004,
    and the third appellant pleaded that she purchased her machine in 2007. In each
    case, the claims on the express warranties were made more than a year after
    purchase.


D.

BREACH OF IMPLIED WARRANTY

The issue

[25]

The
    appellants argue that, in dismissing their claim for breach of implied
    warranty, the motion judge failed to consider their pleaded claim that
    Whirlpool breached the condition that they argue is implied by s. 15 of the
Sale
    of Goods Act
, R.S.O. 1990 c. S.1 (the 
SGA
)
    or the equivalent in other provinces, namely that the front-load washing
    machines they purchased would be reasonably fit for the purpose of washing
    clothing. A washing machine is not reasonably fit for the purpose of washing
    clothing when it imparts an unpleasant odour on the clothing washed.

[26]

The
    relevant provisions of the
SGA
are as follows:

1(1) In this Act,

buyer means the person who buys or agrees to buy goods;

contract of sale includes an agreement to sell as well as a
    sale;



sale includes a bargain and sale as well as a sale and
    delivery;

seller means a person who sells or agrees to sell goods;



15 Subject to this Act and any statute in that behalf, there is
    no implied warranty or condition as to the quality or fitness for any
    particular purpose of goods supplied under a contract of sale, except as
    follows:

1. Where the buyer, expressly or by implication, makes known
    to the seller the particular purpose for which the goods are required so as to
    show that the buyer relies on the sellers skill or judgment, and the goods are
    of a description that it is in the course of the sellers business to supply (whether
    the seller is the manufacturer or not), there is an implied condition that the
    goods will be reasonably fit for such purpose, but in the case of a contract
    for the sale of a specified article under its patent or other trade name there
    is no implied condition as to its fitness for any particular purpose.

2. Where goods are bought by description from a seller who
    deals in goods of that description (whether the seller is the manufacturer or
    not), there is an implied condition that the goods will be of merchantable
    quality, but if the buyer has examined the goods, there is no implied condition
    as regards defects that such examination ought to have revealed.

3. An implied warranty or condition as to quality or fitness
    for a particular purpose may be annexed by the usage of trade.

4. An express warranty or condition does not negative a
    warranty or condition implied by this Act unless inconsistent therewith.

[27]

With
    the exception of Saskatchewan and New Brunswick, the provisions of the sale of
    goods legislation in the other provinces whose residents are included in the
    proposed class
[4]
are the same in all material respects.

The parties submissions

[28]

Whirlpool
    argues that it is plain and obvious that s. 15 of the SGA does not apply
    because it is not a seller within the meaning of the SGA vis-à-vis the
    appellants. It relies on the wording of the SGA and
Mann-Tattersall
    (Litigation guardian of) v. Hamilton (City)
(2000)
, 38 C.L.R. (3d) 255 (Ont. Sup. Ct.). In
Mann-Tattersall
, at para. 31
,
the court held that
    [a] party cannot advance a claim for breach of any of the implied warranties
    provided for in the [SGA] against a party with whom it has no privity of
    contract.

[29]

In
    response, the appellants point to
Caputo v. Imperial Tobacco Ltd.
(2004)
, 236 D.L.R. (4th) 348 (Ont.
    S.C.), at paras. 22 and 23, which was decided after
Mann-Tattersall
.
Caputo
was a certification motion for a proposed class action seeking damages for
    personal injuries caused by the use of cigarettes. The numerous causes of action
    pleaded included breach of implied warranty. While the SGA was not specifically
    pleaded, the tobacco manufacturers relied on it, as well as
Dunlop
    Pneumatic Tyre Co. v. Selfridge & Co. Ltd.
, [1915] A.C. 847 (H.L.),
    and
Mann-Tattersall
, to argue at para. 20 that where (as here) a
    retailer sells goods to the ultimate consumer, the consumer cannot sue the
    manufacturer on implied warranties.

[30]

In
Caputo
, Winkler J. (as he then was) referred to
Fraser River Pile
    & Dredge Ltd. v. Can-Dive Services Ltd.
, [1999] 3 S.C.R. 108, which
    established a two-part test to determine when a new exception should be made to
    the law regarding privity of contract. He concluded that, in light of
Fraser
    River
, it was not plain and obvious that the plaintiffs could not succeed
    in establishing that an exception to the doctrine of privity of contract might
    apply in the circumstances of that case.

Analysis

[31]

The
    fact that Whirlpool did not sell the machines directly to consumers is critical
    to the viability of the appellants implied warranty claim.

[32]

It
    is clear that individuals resident in Saskatchewan and New Brunswick could have
    a cause of action against Whirlpool for breach of the warranty of fitness for
    purpose implied under the sale of goods legislation in those provinces. In Saskatchewan
    and New Brunswick, legislation expressly provides that lack of privity does not
    defeat a third partys claim for damages as a result of a breach of an implied
    warranty: see
Consumer Protection Act
, S.S. 1996, c. C-30.1, at s. 55;
Law Reform Act
, R.S.N.B. 2011, c. 184, at s. 4(1).  Accordingly,
    subject to certain requirements, a consumer in those provinces can claim
    directly against a manufacturer if a product fails to conform to the implied
    warranties of fitness and quality. The appellants, however, are all resident in
    Ontario and therefore cannot.

[33]

I
    agree with the motion judge that the appellants claim against Whirlpool for
    breach of the warranty of fitness for purpose implied under the SGA has no
    reasonable prospect of success. Their remedy under the SGA is against the
    seller, and in this case Whirlpool was not the seller.

[34]

In
    my view,
Fraser River
does not assist the appellants.

[35]

The
    two-part test in
Fraser River
, at
    para. 32
, referred to in
Caputo
, at para.

22
,
    is as follows:

·

Did the parties to the contract intend to extend the benefit in
    question to the third party seeking to rely on the contractual provision? and

·

Are the activities performed by the third party seeking to rely
    on the contractual provision the very activities contemplated as coming within
    the scope of the contract in general, or the provision in particular, again as
    determined by reference to the intentions of the parties?

[36]

The
    appellants pleaded as follows with respect to the SGA:

31A. Further, the defendants were subject to an express
    warranty and/or implied warranty at common law or under the
Sale of Goods
    Act
, R.S.O. 1990, c. S.1 (or equivalent in other provinces) to supply the
    Whirlpool Front-loaders free from material defects and fit for their intended
    use.



38A.The defendants breached their express or implied warranty
    (pleaded in para. 31A) when they supplied the Whirlpool front-loaders because,
    as pleaded above, these machines were not free from material defects or fit for
    their intended use.

[37]

On
    my reading, the appellants assert a direct, implied warranty from Whirlpool to
    the appellants. To possibly fit within
Fraser River
, the appellants
    must plead that the contracts between Whirlpool and its many retailers included
    the implied condition that the appellants seek to rely on, and that Whirlpool
    and the retailers intended to extend the benefit of that implied warranty to
    class members who purchased machines from those retailers. They have not done
    so, and it cannot be assumed that the contracts between Whirlpool and its
    retailers include such an implied condition. Section 53 of the SGA provides
    that the parties may contract out of such a term, expressly or otherwise. As
    pleaded,
Fraser River
does not assist the appellants.

[38]

Moreover,
    even if there were such an implied condition between Whirlpool and the
    retailers, the appellants SGA claim cannot succeed as it relates to class
    members such as the representative plaintiff Ms. Jacobs, who did not buy her
    washing machine from a retailer but rather acquired it from its original owner
    when she purchased a new house.

[39]

While
    not argued, I also note that
Fraser River
recognizes an exception to
    the doctrine of privity of contract to
protect
a party from liability,
    not to permit a party to sue. Thus that case does not establish the particular
    exception to privity that the appellants would require. While
Fraser River
and its predecessor
,
London Drugs Ltd. v. Kuhne & Nagel Ltd.
,
    [1992] 3 S.C.R. 299, do allow for additional exceptions to be recognized in
    certain circumstances, those exceptions must be incremental: see
Fraser
    River
, at para. 43-44;
Brown v. Belleville (City)
, 2013 ONCA 148,
    114 O.R. (3d) 561, at para. 97.

[40]

Had
    the appellants pleaded that the contracts between Whirlpool and the retailers
    included the implied condition on which they seek to rely, and that Whirlpool
    and the retailers intended to extend the benefit of that provision to the
    appellants, they would also have to establish that allowing the third party
    appellants to sue under those contracts would be an incremental change to the
    doctrine of privity.

[41]

In
Vandewal v. Vandewal
, [2002] O.J. No. 393 (S.C.), Robertson J. would
    have allowed such a claim, and that decision and the reasons were upheld by
    this court: 2003 CanLII 1002 (ON CA). However, that part of the trial judges
    reasons was clearly
obiter
. The B.C. Court of Appeal has concluded
    that such an extension of privity is a monumental change that goes well
    beyond anything contemplated by
London Drugs
or
Fraser River
: see
Kitimat
    (District) v. Alcan Inc.
, 2006 BCCA 75, 265 D.L.R. (4th) 462, at paras.
    70-71;
Holmes v. United Furniture Warehouse Limited Partnership
, 2012
    BCCA 227, at paras. 21-22.

[42]

As
    I have concluded that, as pleaded,
Fraser River
does not apply, it is
    unnecessary for me to decide whether I would endorse the B.C. Court of Appeals
    conclusion in
Holmes
, and it is preferable that such a determination
    await a case where argument is squarely focussed on that issue. It is also
    unnecessary for me to address the question of whether the warranties the
    appellants allege were implied were, in fact, disclaimed by the language of the
    express warranties.

E.

BREACH OF THE
COMPETITION ACT

The statutory framework

[43]

Subsection
    52(1), which is in Part VI of the
Competition Act
, provides as
    follows:

52(1) No person shall, for the purpose of promoting, directly
    or indirectly, the supply or use of a product or for the purpose of promoting,
    directly or indirectly, any business interest, by any means whatever, knowingly
    or recklessly make a representation to the public that is false or misleading
    in a material respect.

[44]

Subsection
    36(1) creates a statutory cause of action for any person who has suffered loss
    or damages for breach of s. 52(1):

36(1) Any person who has suffered loss or damage as a result of

conduct that is contrary to any provision of Part VI, or

the failure of any person to comply with an order of the
    Tribunal or another court under this Act,

may, in any court of competent jurisdiction, sue for and
    recover from the person who engaged in the conduct or failed to comply with the
    order an amount equal to the loss or damage proved to have been suffered by
    him, together with any additional amount that the court may allow not exceeding
    the full cost to him of any investigation in connection with the matter and of
    proceedings under this section.

The motion judges analysis

[45]

The
    motion judge noted that the appellants did not plead a common express
    representation. They rely on a representation by omission  essentially that
    Whirlpool did not tell them that the front-loading washing machines they were
    buying did not self-clean in the same way as top-loading washing machines and
    were susceptible to the buildup of biofilm, resulting in unpleasant odours, and
    that moreover the machines had design defects that exacerbated this
    susceptibility.

[46]

At
    paras. 194-195, the motion judge acknowledged that in some circumstances
    silence may constitute a misrepresentation, but noted that as a general rule,
    however, silence is not a representation, unless there is a duty of care, a
    statutory duty to disclose, or a fiduciary duty to speak. He concluded, at
    para. 197:

[S]ince the alleged design defect in the washing machines did
    not make the machines dangerous, it is plain and obvious that Whirlpool was not
    under an obligation to disparage its own product and disclose the alleged
    design defect. In my opinion, it had no duty of care to disclose, no fiduciary
    duty to disclose, and no statutory duty to disclose. It was entitled to remain
    silent, and in my opinion, it is plain and obvious that it did not commit an
    offence under s. 52 of the
Competition Act
.

[47]

Among
    the authorities he referred to, the motion judge cited, and agreed with,
Williams
    v. Canon Canada Inc.
, 2011 ONSC 6571, [2011] O.J. No. 5049, (affd on
    other grounds 2012 ONSC 3692, 34 C.P.C. (7th) 403 (Div. Ct.)).
[5]
In
Williams
, the court held that there was no violation of s. 52 of
    the
Competition Act
because s. 52 requires that there be a
    representation, and the failure to disclose cannot be a representation.

The parties submissions

[48]

The
    appellants rely on
Spinks v. Canada (C.A.)
, [1996] 2 F.C. 563, at
    para. 30, and
Knight v. Imperial Tobacco Canada Ltd.
, 2005 BCSC 172,
    250 D.L.R. (4th) 347, revd in part by 2006 BCCA 235, 267 D.L.R. (4th) 579, to
    argue that failure to divulge important information can constitute a
    misrepresentation, and the motion judge accordingly erred in concluding that it
    was plain and obvious that, in this case, a claim under s. 52 of the
Competition
    Act
could not succeed.

[49]

Whirlpool
    does not dispute the principle that misrepresentation by omission may be
    actionable. It submits that an allegation of omission in the context of no
    representations which could convert an omission into a misrepresentation by
    implication does not form the basis of a tenable claim.

Analysis

[50]

I
    agree that where, as here, there is no common express representation pleaded
    which could convert an omission into a misrepresentation by implication, and
    there is no duty to disclose, it is plain and obvious that a claim for breach
    of s. 52 cannot succeed. Section 52 of the
Competition Act
does
    prohibit material false or misleading representations. However, unlike
    statutes such as provincial securities legislation, which require the provision
    of full, true and plain disclosure of all material facts (see e.g.

Securities
    Act
, R.S.O. 1990, c. S-5, s. 56(1)), the
Competition Act
does
    not impose a general duty of disclosure.

[51]

I
    would note and adopt the holding in
Williams v. Canon
, at para. 227,
    that the failure to disclose the alleged defect cannot be a representation
    for the purpose of s. 52. The appellants argue that this analysis by Strathy J.
    (as he then was) was both
obiter
and incorrect. However, the authority
    they cite (Allen Linden & Bruce Feldthusen,
Canadian Tort Law
, 9th
    ed. (Markham, LexisNexis: 2011), at p. 470) does not support them; it deals
    with misrepresentations in negligence as opposed to under the
Competition
    Act
, and merely recognizes what Whirlpool concedes, namely that in some
    circumstances omissions can constitute misrepresentations.
Spinks

and
Knight
merely recognize the same undisputed principle. If
obiter
,
    Strathy J.s conclusion is in any event persuasive.

F.

CLAIM FOR ECONOMIC LOSS FOR NEGLIGENT DESIGN OF A NON-DANGEROUS CONSUMER
    PRODUCT

A framework

[52]

As
    Professor Feldthusen explains, [a]
pure
economic loss is a financial
    loss which is not causally consequent upon physical injury to the plaintiffs
own
person or property (emphasis in original): Bruce Feldthusen,
Economic
    Negligence
, 6th ed. (Toronto: Carswell, 2012), at p. 1. To date, Canadian
    courts have limited tort recovery for economic loss absent physical harm or
    damage to property.

[53]

In
Martel Building Ltd. v. Canada
, 2000 SCC 60, [2000] 2 S.C.R. 860, at
    para. 37, the Supreme Court explained why:

[I]t has been recognized that in limited circumstances damages
    for economic loss absent physical or proprietary harm may be recovered. The
    circumstances in which such damages have been awarded to date are few. To a
    large extent, this caution derives from the same policy rationale that
    supported the traditional approach not to recognize the claim at all. First,
    economic interests are viewed as less compelling of protection than bodily
    security or proprietary interests. Second, an unbridled recognition of economic
    loss raises the spectre of indeterminate liability. Third, economic losses
    often arise in a commercial context where they are often an inherent business
    risk best guarded against by the party on whom they fall through such means as
    insurance. Finally, allowing the recovery of economic loss through tort has
    been seen to encourage a multiplicity of inappropriate lawsuits. [Citations
    omitted.]

[54]

A
    negligence claim, including one for economic loss, cannot succeed unless there
    is a duty of care. If the relationship does not fall into a settled category
    that gives rise to such a duty, the relationship must pass the two-stage 
Anns
test, developed in Canadian case law from
Anns v Merton London Borough
    Council
, [1978] A.C. 728 (H.L.):

(1)     Is there a
    sufficiently close relationship between the parties so that, in the reasonable
    contemplation of the defendant, carelessness on its part might cause loss or
    harm to the plaintiff?

(2)     If so, are
    there any residual policy considerations that should negate or limit the scope
    of the
prima facie
duty of care, the class of persons to whom it is owed
    or the damage to which a breach of it might give rise?

See
Hughes v. Sunbeam Corp. (Canada) Ltd.

(2002),
    61 O.R. (3d) 433, at para. 21, leave to appeal refused, [2002] S.C.C.A. No. 446;
Imperial Tobacco
,

at para. 39;

Hill v.
    Hamilton-Wentworth Regional Police Services Board
, 2007 SCC 41, [2007]
    3 S.C.R. 129, at para. 20.

[55]

Different
    types of factual situations raise different policy issues. Five descriptive
    categories of economic loss cases involving different policy considerations
    have been identified:

(1)

the independent liability of statutory public authorities;

(2)

negligent misrepresentation;

(3)

negligent performance of a service;

(4)

negligent supply of shoddy goods or structures; and

(5)

relational economic loss.

See
Canadian National Railway Co. v. Norsk Pacific
    Steamship Co.
, [1992] 1 S.C.R. 1021, at p. 1049;
Winnipeg Condominium
    Corporation No. 36 v. Bird Construction Co.
, [1995] 1 S.C.R. 85, at para.
    12. These categories are drawn from Professor Feldthusens article,
Economic Loss in the Supreme Court of Canada:
    Yesterday and Tomorrow
(1991) 17 Can. Bus. L.J. 356, at pp.
    357-358.


[56]

The
    appellants claim in this case falls into the fourth category: negligent supply
    of shoddy goods or structures.

[57]

As
    Professor Feldthusen explains in
Economic Negligence
at pp. 16, 17,
    22, 23 and 26, the purpose of the categories is to assist in the stage two
    policy analysis. Generally, different policy arguments are relevant, or of a
    different degree of importance, in one category than another. The
    categorization seeks to focus the policy analysis, and avoid a case-by-case
    approach, which risks inconsistent results. The categories will evolve as the
    jurisprudence evolves.

[58]

In
Winnipeg Condominium
, the Supreme Court considered whether there were
    policy reasons to negate a duty of care in a case that involved a shoddy
    structure. The building at issue, a condominium, was not only shoddy, but
    dangerous. La Forest J., writing for a unanimous court, distinguished, on a
    policy level, between dangerous and shoddy defects. He concluded, at para.
    12, that compelling policy reasons exist for the imposition upon contractors
    of tortious liability for the cost of repair of these [dangerous] defects.

[59]

Crucially
    for our purposes, La Forest J. expressly declined to consider whether a similar
    duty should be recognized when the defect is not dangerous. He stated, at para.
    41:

Given the clear presence of a real and substantial danger in
    this case, I do not find it necessary to consider whether contractors should
    also in principle be held to owe a duty to subsequent purchasers for the cost
    of repairing non-dangerous defects in buildings. I would require argument more
    squarely focused on the issue before entertaining this possibility.

The washing machines in this case are alleged to be
    shoddy, but not dangerous.

The motion judges reasons

[60]

The
    motion judges analysis is detailed.

[61]

In
    brief, the motion judge interpreted
Winnipeg Condominium
and subsequent authorities
as settling
    that there is no product-liability negligence action for pure economic loss
    against a manufacturer for negligently designing a non-dangerous consumer
    product. He accordingly concluded that it was plain and obvious that the
    appellants negligence claim could not succeed.

[62]

The
    motion judge then went on to consider whether, if he were wrong in concluding
    that
Winnipeg Condominium
had settled the issue, it was nonetheless
    plain and obvious from the application of the two-stage
Anns
test that
    the appellants negligence claim could not succeed. The motion judge determined
    that, assuming that the relationship between the appellants and Whirlpool was
    sufficient to give rise to a
prima facie
duty of care, and the
    appellants claim therefore survived the first stage of the test, there were
    overriding policy considerations that negated that duty of care. It was
    therefore plain and obvious that the appellants claim could not survive the
    second stage of the test and a duty of care could not be found to exist.

[63]

Citing
Martel Building
, the motion judge relied on what he described, at
    para. 280, as the traditional factors that justified the traditional rule that
    pure economic losses are not recoverable in negligence.

[64]

At
    para. 281, the motion judge acknowledged that the spectre of indeterminate
    liability, a commonly mentioned policy reason for negating a duty of care with
    respect to pure economic losses, is not a factor in the case at bar. The
    members of the class economically harmed could be identified and their losses
    were not unbounded.

[65]

At
    para. 288, he set out his view of the underlying policy theme of
Martel
    Building
: [C]ompensation for economic losses are best regulated by
    contract and property law and  there must be some countervailing policy to
    justify tort law regulating an economic activity.

[66]

The
    motion judge concluded, at para. 289:

In the context of the case at bar, the same negating policy
    themes identified by the court in
Martel Building
apply and indicate
    that the Plaintiffs should be left to their contractual remedies including
    express, implied, or statutory warranties and they should not look to tort law
    to negotiate a better bargain for themselves.

The appellants submissions

[67]

The
    appellants make four main arguments.

[68]

First,
    they say that the motion judge failed to appreciate the nature of the damages
    suffered. He did not consider that two of the three appellants pleaded damage
    to clothing  a musty or mouldy smell imparted on clothes washed in the
    machines  and resultant out-of-pocket expenses. Therefore, they submit, the
    motion judge mischaracterized their claim in negligence as one for pure
    economic loss, as opposed to one arising from damage to property. Similarly,
    they submit that the cost claimed of buying the Affresh tablets manufactured by
    Whirlpool or similar cleaning tablets for use in cleaning the machines are
    mitigation damages, to prevent further damage to property (the clothes washed
    in the machines), and not pure economic loss.

[69]

Second, the appellants submit that the motion judge
    erred in concluding that
Winnipeg Condominium
decided the question of whether a manufacturer is
    liable in tort for pure economic loss arising from a defective, non-dangerous
    consumer product. They submit that this remains an open question in Canadian
    tort law.

[70]

Third,
    the appellants say the motion judge should not have undertaken the policy
    analysis required to decide the duty of care issue without the benefit of a
    full factual record.

[71]

Finally,
    the appellants submit that the motion judge erred in concluding that their
    negligence claim had no reasonable prospect of success.

Analysis

[72]

I
    deal with each of the appellants arguments in turn.

(1)

The appellants do not have a claim for damage to property

[73]

In
    my view, the motion judge did not err in concluding that the appellants claim
    was not one for damage to property.

[74]

As
    Whirlpool argues, the appellants conceded that their negligence claim was one
    for pure economic loss.
[6]
The appellants seek to re-characterize their claim on appeal.

[75]

While
    the appellants amended their statement of claim several times, they did not
    claim clothing as a head of damages. This was not an oversight: only two of the
    three appellants pleaded that their clothing was damaged because a smell was
    imparted on them, and counsel for the appellants conceded in the course of
    submissions that many of the proposed class members may not have suffered
    damage to their clothing.

[76]

Moreover,
    the appellants who alleged that their clothing was damaged because a smell was
    imparted on them did not plead that the smell was in any way lasting, that they
    were unable to wear their clothing as a result, or that there was any physical
    damage to the clothing. The proposition that such
de minimis

harm
    could give rise to an actionable negligence claim is dubious.

[77]

In
Rothwell v Chemical and Insulating Co.
, [2007] UKHL 39, [2008] 1 A.C.
    281, at para. 8, Lord Hoffman affirmed the familiar principle that [a]n action
    for compensation should not be set in motion on account of a trivial injury.
De
    minimis non curat lex
.


[78]

Although
    written in the context of tort liability for psychiatric injury, McLachlin
    C.J.s comments from
Mustapha v. Culligan
, 2008 SCC 27, [2008] 2
    S.C.R. 114, at para. 9, are apt:

The law does not recognize upset, disgust, anxiety, agitation
    or other mental states that fall short of injury.  I would not purport to
    define compensable injury exhaustively, except to say that it must be serious
    and prolonged and rise above the ordinary annoyances, anxieties and fears that
    people living in society routinely, if sometimes reluctantly, accept.  The
    need to accept such upsets rather than seek redress in tort is what I take the
    Court of Appeal to be expressing in its quote from
Vanek v. Great Atlantic
    & Pacific Co. of Canada
(1999), 48 O.R. (3d) 228 (C.A.): Life goes
    on (para. 60).

[79]

As
    to the cost of buying the Affresh tablets, as noted above, none of the
    appellants pleaded that he or she purchased Affresh, and the evidence was that
    only one of them (Ms. Jacobs) did. Agreeing as I do that the appellants claim
    in negligence is not, in substance, one for physical damage to property, I
    would not characterize the cost of purchasing Affresh as an expense incurred to
    prevent damage to property.

(2)

The motion judge erred in concluding that
Winnipeg Condominium
settled that there is no recovery in tort for defective, non-dangerous consumer
    products

[80]

I
    agree with the appellants that
Winnipeg Condominium
did not settle
    that there is no recovery in tort for economic loss caused by defective,
    non-dangerous consumer products.

[81]

In
Winnipeg Condominium
, a condominium corporation  the subsequent
    purchaser of a building  sued the general contractor responsible for the
    construction of the building for the cost of repairing structural defects in
    the masonry work on the outside of the building. The damages incurred  the
    cost of repairing the cladding  were purely economic. The Supreme Court held
    that the condominium could recover the cost of repairing the defects because
    they posed a real and substantial danger.

[82]

At
    para. 36, La Forest J. explained:

If a contractor can be held liable in tort where he or she
    constructs a building negligently and, as a result of that negligence, the
    building causes damage to persons or property, it follows that the contractor
    should also be held liable in cases where the dangerous defect is discovered
    and the owner of the building wishes to mitigate the danger by fixing the
    defect and putting the building back into a non-dangerous state. In both cases,
    the duty in tort serves to protect the bodily integrity and property interests
    of the inhabitants of the building.

I repeat for ease of reference his comments, at para.
    41:

Given the clear presence of a real and substantial danger in this
    case, I do not find it necessary to consider whether contractors should also in
    principle be held to owe a duty to subsequent purchasers for the cost of
    repairing non-dangerous defects in buildings. I would require argument more
    squarely focused on the issue before entertaining this possibility.

[83]

In
    my view, the Supreme Court carefully left the issue of whether there should be
    no recovery for pure economic loss where goods are shoddy, but not dangerous,
    for another day. The Nova Scotia Court of Appeal came to the same conclusion:
    see
Sable Offshore Energy Inc. v. Ameron International Corp.
, 2007
    NSCA 70, 255 N.S.R. (2d) 164, leave to appeal refused, [2007] S.C.C.A. No. 425.
    Academic commentary is to the same effect: in
Economic Negligence
, at
    p. 195, Professor Feldthusen states that the Supreme Court expressly left the
    question of negligence liability for non-dangerous defects open for future
    consideration.

[84]

Nor
    did the other authority principally relied on by the motion judge  this
    courts decision in
Mariani v. Lemstra
(2004)
, 246 D.L.R. (4th) 489, leave to appeal refused,
    [2004] S.C.C.A. No. 355  settle the issue in Ontario. Like
Winnipeg
    Condominium
,
Mariani
involved a dangerous defect in a building.
    The issue was whether or not the plaintiff fell within the principle in
Winnipeg
    Condominium
, not whether that principle should be extended to
    non-dangerous consumer goods.

[85]

Ducharme
    v. Solarium de Paris Inc.
, [2008] O.J. No. 1558, a more recent decision of
    the Divisional Court also relied on by the motion judge, similarly involved the
    integrity of a structure.
Ducharme
was indeed binding on the motion
    judge, and it clearly states that there can be no recovery for economic loss
    for shoddy products absent danger to property or persons. However, the Divisional
    Court simply asserted, at para. 23, that there can be no liability, without any
    analysis or support other than
Winnipeg Condominium

 which, as
    discussed above, does not establish or preclude such liability.

[86]

However, as I explained above, the motion judge
    proceeded to analyse the appellants claim for economic loss as if the issue were
    not yet settled. He assumed that the appellants had established a
prima
    facie
duty of care at step one of
Anns

but held that the duty should be negated for policy reasons at step two. He
therefore concluded that the appellants
    negligence claim had no reasonable prospect of success.

(3)

The motion judge was entitled to decide the issue on the certification
    motion without the need for a trial

[87]

The
    appellants submit that the motion judge erred in conducting a policy analysis
    without a full evidentiary record.

[88]

As
    this court commented in
Haskett v. Equifax
(2003), O.R. (3d) 577, a
    judge must proceed cautiously if she conducts a stage two policy analysis under
    the
Anns
test on a pre-trial motion. Feldman J.A. explained, at para.
    24, that while the judge may well recognize potential policy concerns at the
    second stage, she should be circumspect in using those policy concerns to
    decide the plain and obvious question without a statement of defence and
    without any evidence. She cautioned, at para. 52:

A court should be reluctant to dismiss a claim as disclosing no
    reasonable cause of action based on policy reasons at the motion stage before
    there is a record on which a court can analyze the strengths and weaknesses of
    the policy arguments. [Citations omitted.]

[89]

In
    certain circumstances, however, a policy analysis can be conducted on a
    pleadings motion: the detailed policy analysis conducted by the Supreme Court
    in
Winnipeg Condominium
resulting in a conclusive recognition of a
    duty of care was undertaken on appeal from a pleadings motion. Doherty J.A. in
Taylor
,
    at para. 22, provides some guidance: If the question gives rise to genuine
    legal or factual uncertainties, it cannot be answered at this stage and the
    answer must await a trial and a complete record.

[90]

It
    is also important to consider what, in a particular case, a factual record
    could reasonably be expected to add to the courts determination. In
Andersen
    v. St. Jude Medical Inc.
, 2012 ONSC 3660 (appeal to the Court of Appeal
    listed for November 25-29, 2013), Lax J., concluded at the end of trial that
    the full record before her would not have assisted her in deciding whether the
    plaintiffs waiver of tort claim was a viable cause of action in Ontario. She
    provided the following insight, which in my view is not limited to the waiver
    of tort issue, at paras. 585 and 587:

The extensive factual record that was developed during a 138
    day trial did not illuminate for me the important issues of policy that were
    meant to arise from the trial record. The written submissions of the parties
    did not rely on any evidence from the factual record in advancing arguments to
    support or oppose extending the waiver of tort doctrine to a negligence case.
    The plaintiffs did not lead any policy evidence to explain why waiver of tort
    should be available in a product liability negligence case.



While generally, courts are reluctant to determine unsettled
    matters of law at a pre-trial stage and particularly on a pleadings motion,
    there is certainly precedent for doing this. My experience from this trial
    suggests that deciding the waiver of tort issue does not necessarily require a
    trial and that it may be possible to resolve the debate in some other way.

[91]

On
    the facts pleaded in this case, it is doubtful that a full factual record would
    have been of assistance to the trial judge in deciding the legal question of
    whether Whirlpool owes the appellants a duty of care.  As discussed above, the
    pleading raises the most minimal allegations of harm.  This is not a case where
    a trial is needed to see how much of what is claimed is actually proved. Nor
    did counsel provide any meaningful indication of the nature of the policy
    evidence the appellants would lead if the matter proceeded to trial. And unlike
    in
Haskett
, a statement of defence was before the court.

[92]

At
    the same time, the motion judge had the benefit of a significant body of
    jurisprudence to assist in answering this precise question: see e.g.
Ducharme
;
Zidaric v. Toshiba of Canada Ltd.
(2000), 5 C.C.L.T. (3d) 61 (Ont. S.C.);
M. Hasegawa & Co. v. Pepsi
    Bottling Group (Canada) Co.
(2002), 213 D.L.R. (4th) 663. This indicates
    that the issue is not an entirely novel one. Moreover, in this case there is an
    existing, relevant statutory framework, discussed below, as well as abundant
    academic commentary on the subject of tort liability for shoddy, non-dangerous
    consumer goods.

[93]

Moreover,
    in my view, the continued uncertainty in the law in this area promotes
    increased litigation and litigation costs that hinder the access-to-justice
    function of class proceedings. This case is illustrative: costs against the
    appellants for the certification motion, as agreed to by the parties, were
    $278,500. The negligence issue significantly complicated the certification
    motion.

[94]

As
    Abella J. held in
Syl Apps Secure Treatment Centre v. B.D.
, 2007 SCC
    38, [2007] 3 S.C.R. 83, at para. 19, the benefit of testing the viability of a
    novel claim on a Rule 21 motion is obvious: If there is no legally recognized
    duty of care  there is no legal justification for a protracted and expensive
    trial. Access to justice would not be served by forcing these parties on to an
    even more costly trial.

[95]

I
    conclude that the motion judge did not err in deciding the appellants
    negligence claim on the certification motion.

(4)

The motion judge was correct to
    conclude that the appellants negligence claim had no reasonable prospect of success

[96]

At
    its core, the appellants economic loss claim is for diminution in value  that
    is, the difference in value between the product they thought they were getting
    and the one they actually received. In my view, it is clear that such a claim
    has no reasonable prospect of success in light of the jurisprudence and the
    relevant statutory framework, both of which I discuss in more detail below.

(a)

Quantum leap from
Winnipeg
    Condominium

[97]

While it is trite to observe that the law is not static and unchanging,
    recognizing the possibility of tort liability on the pleaded facts of this case
    would represent such a quantum leap that it is plain and obvious the
    appellants negligence claim will not succeed.

[98]

As
    I have explained, in
Winnipeg Condominium
, the plaintiff was entitled
    to recover the reasonable cost of putting the building into a non-dangerous
    state. The Supreme Court specifically disallowed the cost of any repairs that
    would merely improve the
quality
of the building.

[99]

LaForest
    J. concluded that policy considerations did not negate a contractors duty to
    ensure that the building is free from defects that pose foreseeable and
    substantial danger to the health and safety of the occupants (para. 54). Risk
    of indeterminate liability was not a concern: the class of claimants was
    limited to the very persons for whom the building was constructed; the quantum
    of damages recoverable was limited to the reasonable cost of repairing the
    building to a non-dangerous state and mitigating the danger; and the contractor
    was only liable during the useful life of the building.

[100]

While
    warranties respecting quality of construction are primarily contractual in
    nature and cannot be easily defined or limited in tort (para. 44), it was
    appropriate to recognize a tort duty to construct a building without dangerous
    defects, independent of contract. The court held that the doctrine of
caveat
    emptor
should not shield a contractor from liability for dangerous
    defects. Because of their expertise, contractors and builders are in a better
    position to ensure that buildings are free from dangerous latent defects than
    purchasers are to detect them.

[101]

The extension of
    liability in
Winnipeg Condominium
derived from conventional concerns
    of protection of bodily integrity and property interests. Here, the appellants
    have abandoned their claim that the washing machines pose a real and
    substantial danger to their health and safety and to the physical well-being of
    the proposed class members.

[102]

As discussed
    above, the case is not about damage to property. Nor is the primary relief
    sought even damages for what might normally be considered economic loss. This
    case is not about the cost of repairs and replacement parts  an individual
    issue, requiring proof  or losses arising from the fact that allegedly defective
    products were not available for use. On the contrary, the pleadings suggest
    that the representative plaintiffs continued to own and use their Whirlpool
    washing machines even after the litigation was commenced.
[7]

[103]

On appeal, the
    appellants accept that design changes Whirlpool made to machines manufactured
    in 2007-2008 sufficiently (although not completely) alleviated the problem of
    biofilm buildup and resultant odours. They concede that such machines should be
    excluded from the class definition.

[104]

The nature of
    the relief that the appellants seek is expectation damages for breach of
    contract, calculated as if Whirlpool had warranted that the machines they were
    purchasing would be of the same quality as machines subsequently designed and
    manufactured by Whirlpool in 2007-2008.

[105]

At its heart,
    the appellants claim is that they paid more for their washing machines than
    they are worth. It is squarely about relative product quality  a matter that,
    as LaForest J. noted in
Winnipeg Condominium
, is customarily dealt
    with by contract and not easily defined by tort. In my view, requiring the
    courts to analyze a myriad of consumer transactions  some involving small
    outlays of money for goods that quickly depreciate and become redundant  in
    tort, without the framework of consumer protection legislation, to determine
    whether the consumer received value for his or her money, would burden an
    already taxed court system.

(b)

Commercial vs. Consumer transactions and consumer protection legislation

[106]

The appellants
    submit that the policy considerations which may negate the duty of care in the
    commercial context should not apply in the consumer context.  Unlike both
Martel
    Building

and
Hasegawa
, where the courts held that the
    parties commercial contracts already allocated the risk for poor quality,
    consumers like the appellants are not in a position to negotiate contractual
    warranties provided by manufacturers. Their choice is not to buy. I accept
    these submissions.

[107]

I also agree
    with the appellants that a major impetus for class proceedings legislation in
    Ontario was to provide access to justice for consumer claims, including those
    for defective products. See for example the
Ontario Law Reform Commissions
    Report on Class Actions (Toronto: Ministry of the Attorney General, 1982)
at p. 121, citing
Naken v. General Motors Ltd.
(1978), 21 O.R. (2d)
    780, at pp. 784-785, revd on other grounds, [1983] 1 S.C.R. 72.  I would also
    note that McLachlin C.J. in
Western Canadian Shopping Centres Inc. v.
    Dutton
, 2001 SCC 46, [2001] 2 S.C.R. 534, at paras. 26-29, in discussing
    the role of class proceedings and their three advantages  judicial economy,
    access to justice, and behaviour modification  specifically mentioned faulty
    consumer products. I further recognize that, where the manufacturer, as opposed
    to the retailer, is the defendant, the class would be larger, and the
    litigation therefore often more economical.


[108]

On the other
    hand, it is noteworthy that the legislature has enacted broad consumer
    protection legislation: in Ontario, the
Business Practices Act
, R.S.O. 1990, c. B.18

(the
    BPA) in respect of consumer agreements entered into before July 30, 2005, and
    the significantly expanded
Consumer Protection Act
(the CPA) in
    respect of consumer transactions entered on or after that day. This legislation
    applies to the purchase of a washing machine.


[109]

Both the BPA and
    the CPA permit a consumer to claim against a manufacturer who engages in an
    unfair practice, which is defined to include false, misleading, deceptive and
    unconscionable representations. Under the BPA and the CPA, damages are an
    available remedy. In certain cases where rescission is not available, remedies
    for an unfair practice include recovery of an amount by which payment under the
    consumer agreement exceeds the value that the goods have to the consumer. This
    is essentially the remedy that the appellants seek in this litigation without
    pleading an unfair practice.

[110]

While both the
    CPA and the BPA require a consumer to give notice if the consumer wishes to rescind
    the agreement or otherwise seek recovery (within one year in the case of the
    CPA and 6 months in the case of the BPA after entering into the impugned
    consumer agreement), under the CPA the court may disregard the notice
    requirement if it is in the interests of justice to do so. The CPA also
    incorporates the implied conditions and warranties under the SGA and provides
    that they apply despite any agreement or waiver to the contrary.

[111]

I note that the
    appellants abandoned their claim under the CPA prior to the certification
    motion. While I cannot speculate as to their reasons for doing so, there was no
    argument before the court that these statutory provisions were difficult,
    expensive, inconvenient or otherwise inadequate.

[112]

Despite
    providing these remedies against manufacturers and many other protections for
    consumers, the CPA does not provide an exception to privity of contract so as
    to allow consumers to recover against manufacturers for breach of implied
    warranties of quality or fitness for purpose. Other jurisdictions have done so
    in their equivalent legislation; see for example
Saskatchewans
Consumer Protection Act
, S.S. 1996,
    c. C-30.1, s. 55, which predates the Ontario CPA.
[8]


[113]

When the CPA was
    first passed, the Ontario legislatures Standing Committee on Finance and Economic
    Affairs received a written submission highlighting this problem of privity as
    between manufacturers and consumers, but rejected a proposed amendment that
    would have attempted to address the issue.
[9]
In the more than ten years since then, the legislature has made multiple
    substantive amendments to the CPA but has not changed the law in this respect.
[10]

[114]

As Iacobucci J.
    observed at para. 43 of
Fraser River
, the legislature is better
    placed to appreciate and accommodate the economic and policy issues involved in
    introducing sweeping legal reforms. Where, as here, the legislature considered
    and did not enact the doctrinal change that would provide the consumer remedy
    against Whirlpool that the appellants seek, there is in my view no reasonable
    prospect that a court would fundamentally alter the law of negligence to
    effectively provide such a remedy. The legislature  which has signalled its
    intention to regulate consumer transactions through the enactment of consumer
    protection legislation  should make any such change, after taking into account
    all relevant considerations, and input from all stakeholders. The court, after
    a trial between private parties, could not hope to be sufficiently versed in
    the implications of such a change. It is illusory to think that it would make
    such a significant change to the law based on any factual record that might
    develop at trial.

[115]

Moreover, in
    determining whether the law of negligence should be extended in this case, it
    must be remembered that this is not a case where the appellants were without a
    remedy. The SGA and CPA provided a statutory remedy against the seller of the
    machines for breach of implied warranties of quality and fitness for purpose,
    and the BPA and the CPA provided remedies against Whirlpool for unfair
    practices.

Conclusion

[116]

Assuming,
    as the motion judge did, that a
prima facie
duty of care is made out
    on the pleaded facts, in my view policy considerations negate recognizing a
    cause of action in negligence for diminution in value for a defective,
    non-dangerous consumer product. On the pleaded facts, I agree with the motion
    judge that the appellants should be left to their statutory and contractual
    remedies, including express, implied or statutory warranties, and should not
    look to tort law to negotiate a better bargain for themselves (para. 28).

G.

WAIVER OF TORT

[117]

The motion judge
    held that the appellants waiver of tort claim failed to satisfy s. 5(1)(a) of
    the
Class Proceedings Act

because there was no predicate
    wrongdoing upon which to base a plea of waiver of tort, be it a remedy or a
    cause of action. He provided a helpful summary of the state of the law on
    waiver of tort, at paras. 297-299:

The last cause of action to consider is the claim
    of waiver of tort. One could write a lot about this topic, but for present
    purposes I can be brief. Historically, the doctrine of waiver of tort provided
    the victim of certain types of tortious wrongdoing with the option of foregoing
    (waiving) tort compensation measured by the damages suffered by the victim and
    claim instead disgorgement of the tortfeasors ill-gotten gains. The
    traditional view was that waiver of tort was a remedy available for certain
    torts.

Without deciding the point,
Serhan v.
    Johnson &
Johnson
[(2006),
    85 O.R. (3d) 665 (Div. Ct.), leave to appeal to C.A. refused, Oct. 16, 2006,
leave
    to appeal that denial of leave to S.C.C. refused, [2006] S.C.C.A. No. 494
],
initiated a debate about
    whether waiver of tort was not just a remedial choice but rather a cause of
    action available for more than the traditional short list of torts for which it
    had been available as a remedy or perhaps for wrongdoing generally. In other
    words, there has been a debate about the doctrinal nature of waiver of tort and
    the range of its availability. There, however, has been one point beyond
    debating. Whether a remedy or a cause of action, for waiver of tort to be
    available, the defendant must have done something wrong.

In
Aronowicz v. Emtwo Properties Inc.
, [2010 ONCA 96,
    98 O.R. (3d) 641], at para. 82, Justice Blair stated about the waiver of tort
    doctrine:

82. Whether the claim exists as an independent
    cause of action or whether it requires proof of all the elements of an
    underlying tort aside, at the very least, waiver of tort requires some form of
    wrongdoing. The motion judge found none here. No breach of contract. No breach
    of fiduciary duty, or duty of good faith or confidentiality. No oppression. No
    misrepresentation. No deceit. No conspiracy. As counsel for Mr. Grinshpan put
    it in their factum, "its eleventh hour insertion into the statement of
    claim does not provide the appellants' claim with a new lifeline given that the
    record discloses no wrongful conduct on the part of the respondents in respect of
    any of the causes of action pleaded."

[118]

The motion judge concluded, at paras. 300-301:

In the case at bar, for the reasons discussed earlier, in my
    opinion, it is plain and
obvious that there is no predicate
    wrongdoing upon which to base a plea of waiver of tort. All of the proposed
    causes of action are untenable and thus there is no predicate wrongdoing to
    support a claim of waiver of tort be it a remedy or a cause of action.

Accordingly, the waiver of tort claim also fails to satisfy
s. 5 (1)
(a) of the
Class Proceedings Act
,
1992
.

[119]

The appellants
    primary submission is that the motion judge erred in finding that the claim for
    waiver of tort was untenable because all of the proposed causes of action were
    untenable.

[120]

With respect to
    their negligence claim, I understand them to argue in the alternative that if a
prima

facie
duty of care is negated on policy grounds, but a
    breach of such a duty of care, had one been found to exist, is established,
    there would be sufficient wrongful conduct to ground a claim for waiver of
    tort.

[121]

I have
    concluded that the appellants did not plead a tenable cause of action and agree
    with the motion judge that there is therefore no predicate wrongdoing upon
    which to base a plea of waiver of tort. I also conclude that the appellants
    alternative argument is without merit; if no duty of care is established, there
    is no legal wrong doing and no basis to argue waiver of tort.

H.

SUMMARY CONCLUSION

[122]

I conclude that
    the motion judge did not err in determining that the pleadings do not disclose
    a cause of action. I would accordingly dismiss these appeals.

I.

COSTS

[123]

As Whirlpool is
    the successful party on these appeals, I would award it costs in the
    agreed-upon amount of $40,000, plus HST.

RELEASED:  AH  OCT 31 2013

Alexandra Hoy A.C.J.O.

I agree K. Feldman J.A.

I agree Janet Simmons J.A.





[1]
Whirlpool does not sell its washing machines directly to consumers. It does
    sell machines to its employees, but the plaintiffs acknowledged during the oral
    argument on the certification motion that they should be excluded from the
    proposed class.



[2]
They abandoned the claim in their Amended Amended Amended Statement of Claim
    that the machines posed a real and substantial danger to the health and safety
    of the appellants and the proposed class.



[3]
Pursuant to ss. 6(2) and (3) of the
Courts of Justice Act
, R.S.O.
    1990, c. C.43, Sharpe J.A. ordered that the appeal to the Divisional Court of
    the motion judges dismissal of the appellants certification motion be heard
    by this court, together with the appeal to this court of the motion judges
    order dismissing the appellants action. He observed that the issue raised on
    both appeals is the same. I note that the motion judge dismissed all claims of
    all proposed representative plaintiffs.




[4]
While the Amended Amended Amended Statement of Claim defines the class as including
    persons resident anywhere in Canada who owned or previously owned a 2001-2008
    Whirlpool front-loading washer, at para. 2 of his reasons the motion judge
    notes that Quebec residents are excluded from the class and that a companion
    action in British Columbia is on hold.



[5]
The Divisional Court found it unnecessary to consider the issue of whether the
    pleadings disclosed a cause of action, including a cause of action under s. 52
    of the
Competition Act
.



[6]
The Notice of Motion dated September 21, 2012 filed with the motion judge to
    obtain an order dismissing the appellants individual actions, indicates as
    ground (c), that in dismissing the certification motion the court found that it
    is plain and obvious that a negligence claim for pure economic losses for a
    non-dangerous negligently designed consumer product is untenable, that there is
    no tenable contractual or statutory claim underpinning the appellants claims
    for economic losses, and that the waiver of tort claim is untenable. Ground (d)
    provides that the appellants have conceded that no other claim is being
    pursued in their individual action. The accompanying letter to Perell J. from
    S. Gordon McKee, dated September 21, 2012, and copied to the appellants,
    indicates, While the plaintiffs do not consent to the motion, they do not
    oppose it and confirm their agreement with the statements in ground (c) and (d)
    of the notice of motion (that no other claims are being pursued in the
    individual action).



[7]
The representative plaintiffs were cross-examined on their affidavits. Ms.
    Oliver testified that she replaced her washing machine in July 2010. Ms. Jacobs
    testified that she began using a different washing machine in November 2010.
    The Amended Amended Amended Statement of Claim is dated June 10, 2010.



[8]
In any action brought pursuant to this Part against a manufacturer, retail
    seller or warrantor for breach of a statutory, express or additional written
    warranty, lack of privity of contract between the person bringing the action
    and the retail seller, manufacturer or warrantor is not a defence, and the
    retail seller, manufacturer or warrantor is conclusively presumed to have
    received consideration.



[9]
Ontario, Legislative Assembly,
Official Report of
    Debates (Hansard)
, 37th Parl., 3d Sess., No. F-6 (Standing Committee on Finance
    and Economic Affairs, 4 December 2002) at F-60 - F-61.



[10]
One can observe that, in the internet world, manufacturers are more frequently
    also sellers. Hence, consumers more frequently have recourse against
    manufacturers
qua
seller under consumer protection legislation. For
    example, in
Griffin v. Dell Canada Inc.

(2009)
,
72 C.P.C. (6th) 158 (Ont. Sup. Ct.), the manufacturer of the allegedly
    defective computer sold directly to the consumer.


